EXHIBIT 32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of GIA Investments Corp. (the “Company”) on Form 10-Q for the quarter ended March 31, 2014 filed with the Securities and Exchange Commission (the “Report”), I, Heer Hsiao, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the result of operations of the Company for the periods presented. By: /s/ Heer Hsiao Name: Heer Hsiao Title: Principal Executive Officer and Principal Financial Officer Date:
